IN THE SUPREME COURT OF THE STATE OF DELAWARE

FREDERICK STEELE,                             §
                                              §   No. 314, 2014
           Defendant Below-                   §
           Appellant,                         §
                                              §   Court Below—Superior Court
           v.                                 §   of the State of Delaware,
                                              §   in and for New Castle County
STATE OF DELAWARE,                            §   Cr. ID 1201006944
                                              §
           Plaintiff Below-                   §
           Appellee.                          §

                                  Submitted: July 9, 2014
                                   Decided: July 21, 2014

Before STRINE, Chief Justice, HOLLAND, and BERGER, Justices.

                                          ORDER

           This 21st day of July 2014, it appears to the Court that:

           (1)     On June 13, 2014, the Court received appellant Frederick Steele’s

notice of appeal from a Superior Court sentencing order dated February 1, 2013.

The Senior Court Clerk issued a notice directing Steele to show cause why the

appeal should not be dismissed for his failure to file his notice of appeal within

thirty days of sentencing.1




1
    Del. Supr. Ct. R. 6(a)(ii).
           (2)    Steele filed a response to the notice to show cause on July 9, 2014.

The response addresses the underlying merits of his appeal but does not address his

failure to file his appeal in a timely manner.

           (3)    Time is a jurisdictional requirement.2 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period

in order to be effective.3 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.4

Unless an appellant can demonstrate that the failure to file a timely notice of

appeal is attributable to court-related personnel, the appeal cannot be considered.5

           (4)    In this case, Steele does not assert that his untimely filing is

attributable to court-related personnel.                 Consequently, this case does not fall

within the exception to the general rule that mandates the timely filing of a notice

of appeal. Thus, the Court concludes that the within appeal must be dismissed.

           NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule

29(b), that the within appeal is DISMISSED.

                                                BY THE COURT:

                                                /s/ Randy J. Holland
                                                       Justice

2
    Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
    Del. Supr. Ct. R. 10(a).
4
    Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                                   -2-